
	

113 HR 830 IH: Secure America Through Verification and Enforcement Act of 2013
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 830
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Mr. Graves of
			 Missouri (for himself, Mr.
			 Nunnelee, Mrs. Hartzler,
			 Mr. Hall, and
			 Mr. Rohrabacher) introduced the
			 following bill; which was referred to the Committee on Homeland Security, and in
			 addition to the Committees on the Judiciary,
			 Ways and Means,
			 Education and the
			 Workforce, Oversight and
			 Government Reform, Armed
			 Services, Agriculture, and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide immigration reform by securing America’s
		  borders, clarifying and enforcing existing laws, and enabling a practical
		  employer verification program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Secure America Through Verification and Enforcement Act of
			 2013 or as the SAVE Act of 2013.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Securing America’s International Borders
					Subtitle A—Manpower, Technology, and Infrastructure
				Improvements
					Sec. 101. Manpower.
					Sec. 102. Technology.
					Sec. 103. Infrastructure.
					Sec. 104. Aerial vehicles and surveillance systems.
					Subtitle B—Strategies and Progress Reports for Securing
				America’s Borders
					Sec. 111. National strategy to secure the borders.
					Sec. 112. Accountable financing of a secure border
				initiative.
					Subtitle C—Rapid Response Measures
					Sec. 121. Deployment of border patrol agents.
					Sec. 122. Border patrol major assets.
					Sec. 123. Electronic equipment.
					Sec. 124. Personal equipment.
					Sec. 125. Authorization of appropriations.
					Subtitle D—Border Infrastructure and Technology
				Modernization
					Sec. 131. Definitions.
					Sec. 132. Expansion of commerce security programs.
					Subtitle E—Other Border Security Initiatives
					Sec. 141. Alien smuggling and terrorism prevention.
					Sec. 142. Border security on certain Federal land.
					Title II—Ending Unlawful Employment
					Subtitle A—Employee Verification
					Sec. 201. Mandatory employment authorization
				verification.
					Sec. 202. Monitoring and compliance.
					Sec. 203. Mandatory notification of SSN mismatches and multiple
				uses.
					Sec. 204. Establishment of electronic birth and death
				registration systems.
					Sec. 205. Penalty for failure to file correct information
				returns.
					Sec. 206. Authorization of appropriations.
					Subtitle B—Nondeductibility of Wages Paid to Unauthorized
				Aliens
					Sec. 211. Clarification that wages paid to unauthorized aliens
				may not be deducted from gross income.
					Title III—Enhancing and Utilizing Current Interior Enforcement
				Methods
					Sec. 301. Increase investigative efforts.
					Sec. 302. Increased oversight of agents.
					Sec. 303. Border relief grant program.
					Sec. 304. Authorization of appropriations.
					Sec. 305. Regulations.
					Sec. 306. Rewards program.
					Sec. 307. Increased detention facilities for aliens apprehended
				for illegal entry.
					Sec. 308. Additional Immigration Judgeships and law
				clerks.
					Sec. 309. Media campaign.
				
			ISecuring America’s
			 International Borders
			AManpower,
			 Technology, and Infrastructure Improvements
				101.Manpower
					(a)Border patrol
			 agentsSection 5202 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3734) is amended to read
			 as follows:
						
							5202.Increase in
				full-time border patrol agents
								(a)Annual
				increasesThe Secretary of Homeland Security shall, subject to
				the availability of appropriations for such purpose, increase the number of
				positions for full-time active-duty Border Patrol agents within the Department
				of Homeland Security (above the number of positions for which funds were
				appropriated for the preceding fiscal year), by—
									(1)1,500 in fiscal
				year 2014;
									(2)1,000 in fiscal
				year 2015;
									(3)1,000 in fiscal
				year 2016;
									(4)1,000 in fiscal
				year 2017; and
									(5)500 in fiscal year
				2018.
									(b)AllocationsOf
				the Border Patrol agents hired under subsection (a), 80 percent shall be
				deployed along the southern border of the United States and 20 percent shall be
				deployed along the northern border of the United States.
								(c)Authorization of
				appropriationsThe necessary funds are authorized to be
				appropriated for each of fiscal years 2014 through 2018 to carry out this
				section.
								.
					(b)Investigative
			 personnel
						(1)Additional
			 investigative personnel for alien smugglingIn addition to the
			 positions authorized under section 5203 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004, as amended by paragraph (1), during each of
			 the fiscal years 2014 through 2018, the Secretary shall, subject to the
			 availability of appropriations, increase by not less than 350 the number of
			 positions for personnel within the Department assigned to specifically
			 investigate alien smuggling.
						(2)Additional funds
			 and personnel for the tunnel task forceSubject to appropriations, the fiscal year
			 2014 budget of the Tunnel Task Force, a joint force comprised of Immigration
			 and Customs Enforcement (ICE), Customs and Border Patrol (CBP), and Drug
			 Enforcement Administration (DEA) personnel tasked to pinpoint tunnels that are
			 utilized by drug lords and coyotes to smuggle narcotics, illegal
			 aliens, and weapons, shall be increased by 50 percent above the fiscal year
			 2007 budget. Such increase shall be used to increase personnel, improve
			 communication and coordination between participant agencies, upgrade
			 technology, and offer cash rewards and appropriate security to individuals who
			 provide the Tunnel Task Force with accurate information on existing tunnels
			 that breach the international borders of the United States.
						(3)Authorization of
			 appropriationsThe necessary funds are authorized to be
			 appropriated to the Secretary for each of the fiscal years 2014 through 2018 to
			 carry out this section.
						(c)Recruitment of
			 former members of the armed forces and members of reserve components of the
			 armed forces
						(1)Requirement for
			 programThe Secretary, in conjunction with the Secretary of
			 Defense, shall establish a program to actively recruit covered members (a
			 member of a reserve component of the Armed Forces) or former members of the
			 Armed Forces and National Guard to serve in United States Customs and Border
			 Protection.
						(2)Report on
			 recruitment incentivesNot later than 90 days after the date of
			 enactment of this Act, the Secretary and the Secretary of Defense shall jointly
			 submit to the appropriate committees of Congress a report that
			 shall include an assessment of the desirability and feasibility of offering an
			 incentive to a covered member or former member of the Armed Forces for the
			 purpose of encouraging such member to serve in United States Customs and Border
			 Patrol and Immigration and Customs Enforcement—
							(A)the Secretary must
			 provide a description of various monetary and non-monetary incentives
			 considered for purposes of the report; and
							(B)the Secretary must
			 provide an assessment of the desirability and feasibility of utilizing any such
			 incentive.
							(3)Recommendations
			 for recruitment incentives
							(A)Maximum student
			 loan repayments for united states border patrol agents with a two-year
			 commitmentSection 5379(b) of title 5, United States Code, is
			 amended by adding at the end the following:
								
									(4)In the case of an employee (otherwise
				eligible for benefits under this section) who is serving as a full-time
				active-duty United States Border Patrol agent within the Department of Homeland
				Security—
										(A)paragraph (2)(A)
				shall be applied by substituting $20,000 for
				$10,000; and
										(B)paragraph (2)(B)
				shall be applied by substituting $80,000 for
				$60,000.
										.
							(B)Recruitment and
			 relocation bonuses and retention allowances for personnel of the Department of
			 Homeland SecurityThe
			 Secretary of Homeland Security shall ensure that the authority to pay
			 recruitment and relocation bonuses under section 5753 of title 5, United States
			 Code, the authority to pay retention bonuses under section 5754 of such title,
			 and any other similar authorities available under any other provision of law,
			 rule, or regulation, are exercised to the fullest extent allowable in order to
			 encourage service in the Department of Homeland Security.
							(4)DefinitionThe term appropriate committees of
			 Congress means—
							(A)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Homeland
			 Security of the House of Representatives; and
							(B)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Homeland
			 Security and Governmental Affairs of the Senate.
							102.Technology
					(a)Equipment
			 Sharing between Department of Homeland Security and Department of
			 DefenseThe Secretaries of these two departments shall develop
			 and implement a plan to use authorities provided to the Secretary of Defense
			 under chapter 18 of title 10, United States Code, to increase the availability
			 and use of Department of Defense equipment, including unmanned aerial vehicles,
			 tethered aerostat radars, and other surveillance equipment, to assist the
			 Secretary in carrying out surveillance activities conducted at or near the
			 international land borders of the United States to prevent illegal
			 immigration.
					(b)ReportNot
			 later than 6 months after the date of enactment of this Act (and then annually
			 from that point), the Secretary and the Secretary of Defense shall submit to
			 Congress a report that contains—
						(1)a
			 description of the current use of Department of Defense equipment to assist the
			 Secretary in carrying out surveillance of the international land borders of the
			 United States and assessment of the potential risks to citizens of the United
			 States and key foreign policy interests associated with the use of such
			 equipment;
						(2)the plan developed
			 under subsection (a) to increase the use of Department of Defense equipment to
			 assist such surveillance activities; and
						(3)a
			 description of the types of equipment and other support to be provided by the
			 Secretary of Defense under such plan during the 1-year period beginning on the
			 date of the submission of the report.
						(c)Secure
			 communicationThe Secretary shall, as expeditiously as
			 practicable, develop and implement a plan to improve the use of satellite
			 communications and other technologies to ensure clear and secure 2-way
			 communication capabilities—
						(1)among all Border
			 Patrol agents conducting operations between ports of entry;
						(2)between Border
			 Patrol agents and their respective Border Patrol stations; and
						(3)between all
			 appropriate law enforcement agencies of the Department and State, local, and
			 tribal law enforcement agencies.
						(d)Other Technology
			 UpgradesThe Secretary shall purchase and implement new
			 technology to secure the borders, including, but not limited to drones,
			 infrared cameras, sensors, mobile lighting units, radar and infrared
			 heat.
					(e)Authorization of
			 AppropriationsThe necessary funds are authorized to be
			 appropriated to the Secretary for each of the fiscal years 2014 through 2018 to
			 carry out this section.
					103.Infrastructure
					(a)Infrastructure
			 ImprovementsSubject to the availability of appropriations, the
			 Secretary shall construct or purchase—
						(1)office facilities
			 to accommodate additional border patrol manpower;
						(2)sport utility
			 vehicles for officers;
						(3)all-weather roads
			 for better vehicle access and performance on remote and rugged terrain (road
			 construction should be done in consultation with the owner of the land and take
			 into account any environmental or other land-use issues that are
			 relevant);
						(4)additional fencing
			 (and aesthetic fencing in business districts) in urban areas of the border;
			 and
						(5)vehicle barriers, to support, not replace,
			 manpower, in rural and remote areas of the border necessary to achieve
			 operational control of the international borders of the United States.
						(b)Authorization of
			 appropriationsThe necessary funds are authorized to be
			 appropriated to the Secretary for each of the fiscal years 2014 through 2018 to
			 carry out this section.
					104.Aerial vehicles
			 and surveillance systems
					(a)Unmanned aerial
			 vehicle pilot programDuring the 1-year period beginning on the
			 date on which the report is submitted under section 102(b), the Secretary shall
			 conduct a pilot program to test unmanned aerial vehicles for border
			 surveillance along the international border between Canada and the United
			 States.
					(b)Unmanned aerial
			 vehicles and associated infrastructureThe Secretary shall
			 acquire and maintain unmanned aerial vehicles and related equipment for use to
			 patrol the international borders of the United States, including equipment such
			 as—
						(1)additional
			 sensors;
						(2)satellite command
			 and control; and
						(3)other necessary
			 equipment for operational support.
						(c)Authorization of
			 appropriations
						(1)In
			 generalThere are authorized
			 to be appropriated to the Secretary for each of the fiscal years 2014 and 2015
			 such sums as may be necessary to carry out subsection (b).
						(2)Availability of
			 fundsAmounts appropriated pursuant to the authorization of
			 appropriations in paragraph (1) are authorized to remain available until
			 expended.
						(d)Aerial
			 surveillance program
						(1)In
			 generalIn conjunction with the border surveillance plan
			 developed under section 5201 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1701 note), the Secretary,
			 not later than 90 days after the date of enactment of this Act, shall develop
			 and implement a program to fully integrate and utilize aerial surveillance
			 technologies, including unmanned aerial vehicles, to enhance the security of
			 the international border between the United States and Canada and the
			 international border between the United States and Mexico. The goal of the
			 program shall be to ensure continuous monitoring of each mile of each
			 border.
						(2)Assessment and
			 consultation requirementsIn developing the program under this
			 subsection, the Secretary shall—
							(A)consider current
			 and proposed aerial surveillance technologies;
							(B)assess the
			 feasibility and advisability of utilizing such technologies to address border
			 threats, including an assessment of the technologies considered best suited to
			 address respective threats;
							(C)consult with the
			 Secretary of Defense regarding any technologies or equipment, which the
			 Secretary may deploy along an international border of the United States;
			 and
							(D)consult with the
			 Administrator of the Federal Aviation Administration regarding safety, airspace
			 coordination and regulation, and any other issues necessary for implementation
			 of the program.
							(3)Authorization of
			 AppropriationsThe necessary funds are authorized to be
			 appropriated to carry out this subsection.
						(e)Integrated and
			 Automated Surveillance Program
						(1)Requirement for
			 programSubject to the availability of appropriations, the
			 Secretary shall establish a program to procure additional unmanned aerial
			 vehicles, drones, cameras, poles, sensors, satellites, radar coverage, and
			 other technologies necessary to achieve operational control of the
			 international borders of the United States and to establish a security
			 perimeter known as a virtual fence along such international
			 borders to provide a barrier to illegal immigration.
						(2)Program
			 componentsThe Secretary shall ensure, to the maximum extent
			 feasible, that—
							(A)the technologies
			 utilized in the Integrated and Automated Surveillance Program are integrated
			 and function cohesively in an automated fashion, including the integration of
			 motion sensor alerts and cameras in a manner where a sensor alert automatically
			 activates a corresponding camera to pan and tilt in the direction of the
			 triggered sensor;
							(B)cameras utilized
			 in the program do not have to be manually operated;
							(C)such camera views
			 and positions are not fixed;
							(D)surveillance video
			 taken by such cameras is able to be viewed at multiple designated
			 communications centers;
							(E)a standard process
			 is used to collect and record, catalog, and report intrusion and response data
			 collected under the Program;
							(F)future remote
			 surveillance technology investments and upgrades for the program can be
			 integrated with existing systems;
							(G)performance
			 measures are developed and applied that can evaluate whether the program is
			 providing desired results and increasing response effectiveness in monitoring
			 and detecting illegal intrusions along the international borders of the United
			 States;
							(H)plans are
			 developed under the program to streamline site selection and site validation
			 processes to minimize delays of installing surveillance technology
			 infrastructure;
							(I)standards are
			 developed under the program to expand the shared use of existing private and
			 governmental structures to install remote surveillance technology
			 infrastructure where possible;
							(J)standards are
			 developed under the program to identify and deploy the use of nonpermanent or
			 mobile surveillance platforms that will increase the Secretary’s mobility and
			 ability to identify illegal border intrusions; and
							(K)Border Patrol agents respond to each
			 reported intrusion that appears to involve aliens or smugglers.
							(3)Evaluation of
			 contractors
							(A)Requirement for
			 standardsThe Secretary shall develop appropriate standards to
			 evaluate the performance of any contractor providing goods or services to carry
			 out the Integrated and Automated Surveillance Program.
							(B)Review by the
			 Comptroller General of the United States
								(i)In
			 generalThe Comptroller
			 General of the United States shall review each new contract related to the
			 Program and should report to Congress regarding contracts with a value of more
			 than $5,000,000 in a timely manner, to determine whether such contract fully
			 complies with applicable cost requirements, performance objectives, program
			 milestones, and schedules.
								(ii)ReportsThe Comptroller General of the United
			 States shall report the findings of each review carried out under clause (i) to
			 the Secretary in a timely manner.
								(4)Authorization of
			 appropriationsThe necessary funds are authorized to be
			 appropriated to carry out this subsection.
						BStrategies and
			 Progress Reports for Securing America’s Borders
				111.National
			 strategy to secure the borders
					(a)Requirement for
			 national strategyThe Secretary, in consultation with the heads
			 of other appropriate Federal agencies, shall develop a national strategy to
			 secure the borders that describes actions to be carried out to achieve
			 operational control over all ports of entry into the United States and the
			 international land and maritime borders of the United States by December 31,
			 2019.
					(b)ContentThe
			 national strategy to secure the borders shall include the following:
						(1)An assessment of
			 the threats posed by terrorists and terrorist groups that may try to infiltrate
			 the United States at locations along the international land and maritime
			 borders of the United States.
						(2)A
			 risk assessment for all United States ports of entry and all portions of the
			 international land and maritime borders of the United States that includes a
			 description of activities being undertaken—
							(A)to prevent the
			 entry of terrorists, other unlawful aliens, instruments of terrorism,
			 narcotics, and other contraband into the United States; and
							(B)to protect
			 critical infrastructure at or near such ports of entry or borders.
							(3)An assessment of
			 the most appropriate, practical, and cost-effective means of defending the
			 international land and maritime borders of the United States against threats to
			 security and illegal transit, including intelligence capacities, technology,
			 equipment, personnel, and training needed to address security
			 vulnerabilities.
						(4)An assessment of
			 staffing needs for all border security functions, taking into account threat
			 and vulnerability information pertaining to the borders and the impact of new
			 security programs, policies, and technologies.
						(5)A
			 description of the border security roles and missions of Federal Government,
			 State government, local government, and tribal authorities, and recommendations
			 regarding actions the Secretary can carry out to improve coordination with such
			 authorities to enable border security and enforcement activities to be carried
			 out in a more efficient and effective manner.
						(6)An assessment of existing efforts and
			 technologies used for border security and the effect of the use of such efforts
			 and technologies on civil rights, private property rights, privacy rights, and
			 civil liberties, including an assessment of efforts to take into account asylum
			 seekers, trafficking victims, unaccompanied minor aliens, refugees and other
			 vulnerable populations, as well as the effects on Americans living in the
			 border region and local, State, and Federal law enforcement officers working in
			 the border region.
						(7)A
			 prioritized list of research and development objectives to enhance the security
			 of the international land and maritime borders of the United States.
						(8)A
			 description of ways to ensure that the free flow of lawful travel and commerce
			 is not unreasonably diminished by efforts, activities, and programs aimed at
			 securing the international land and maritime borders of the United
			 States.
						(9)An assessment of
			 additional detention facilities and beds that are needed to detain unlawful
			 aliens apprehended at United States ports of entry or along the international
			 land borders of the United States.
						(10)A description of
			 the performance metrics to be used to ensure accountability by the bureaus of
			 the Department in implementing such strategy.
						(11)A schedule for
			 the implementation of the security measures described in said strategy,
			 including a prioritization of security measures, realistic deadlines for
			 addressing the security and enforcement needs, an estimate of the resources
			 needed to carry out such measures, and a description of how such resources
			 should be allocated.
						(c)ConsultationIn
			 developing the national strategy for border security, the Secretary shall
			 consult with representatives of—
						(1)State, local, and
			 tribal governmental authorities with responsibility for locations along the
			 international land and maritime borders of the United States; and
						(2)appropriate
			 private sector entities, nongovernmental organizations, and affected
			 communities that have expertise in areas related to border security.
						(d)CoordinationThe
			 national strategy for border security shall be consistent with the National
			 Strategy for Maritime Security developed pursuant to Homeland Security
			 Presidential Directive 13, dated December 21, 2004.
					(e)Submission to
			 Congress
						(1)StrategyNot
			 later than December 31, 2014, the Secretary shall submit to Congress the
			 national strategy for border security.
						(2)UpdatesThe
			 Secretary shall submit to Congress any update of such strategy that the
			 Secretary determines is necessary, not later than 30 days after such update is
			 developed.
						(f)Immediate
			 ActionNothing in this section may be construed to relieve the
			 Secretary of the responsibility to take all actions necessary and appropriate
			 to achieve and maintain operational control over the entire international land
			 and maritime borders of the United States.
					112.Accountable
			 financing of a secure border initiative
					(a)Comptroller
			 General of the United States
						(1)ActionIf the Comptroller General of the United
			 States becomes aware of any improper conduct or wrongdoing in the course of
			 conducting a contract review under the Secure Border Initiative, the
			 Comptroller General of the United States shall, as expeditiously as
			 practicable, refer information relating to such improper conduct or wrongdoing
			 to Congress and to the Secretary of Homeland Security, or to another
			 appropriate official of the Department of Homeland Security, who shall
			 determine whether to temporarily suspend the contractor from further
			 participation in the Secure Border Initiative or make said contract null and
			 void.
						(2)ReportUpon the completion of each review
			 described in paragraph (1), the Comptroller General of the United States shall
			 submit to Congress and to the Secretary a report containing the findings of the
			 review, including findings regarding—
							(A)cost
			 overruns;
							(B)significant delays
			 in contract execution;
							(C)lack of rigorous
			 departmental contract management;
							(D)insufficient
			 departmental financial oversight;
							(E)bundling that
			 limits the ability of small businesses to compete; or
							(F)other high-risk
			 business practices.
							(b)Reports by the
			 Secretary
						(1)In
			 generalNot later than 30 days after the receipt of each report
			 required under subsection (a)(2), the Secretary shall submit a report to the
			 Committee on the Judiciary and the Committee on Homeland Security of the House
			 of Representatives and the Committee on the Judiciary and the Committee on
			 Homeland Security and Governmental Affairs of the Senate, that describes the
			 steps the Secretary has taken, or plans to take, to address the problems
			 identified in such report.
						(2)Contracts with
			 foreign companiesNot later than 60 days after the initiation of
			 each contract action with a company whose headquarters are not based in the
			 United States, the Secretary shall submit a report to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives, regarding the Secure Border Initiative.
						(c)Reports on
			 United States PortsNot later than 60 days after receiving
			 information regarding a proposed purchase of a contract to manage the
			 operations of a United States port by a foreign entity, the Secretary of
			 Homeland Security shall submit a report to Congress that describes—
						(1)the proposed
			 purchase;
						(2)any security
			 concerns related to the proposed purchase; and
						(3)the manner in
			 which such security concerns have been addressed.
						CRapid Response
			 Measures
				121.Deployment of
			 border patrol agents
					(a)Emergency
			 Deployment of Border Patrol Agents
						(1)In
			 generalIf the Governor of a State on an international border of
			 the United States declares an international border security emergency and
			 requests additional agents of the Border Patrol (referred to in this subtitle
			 as agents) from the Secretary, the Secretary, subject to
			 paragraphs (2) and (3), may provide the State with not more than 1,000
			 additional agents for the purpose of patrolling and defending the international
			 border, in order to prevent individuals from crossing the international border
			 into the United States at any location other than an authorized port of
			 entry.
						(2)ConsultationUpon
			 receiving a request for agents under paragraph (1), the Secretary, after
			 consultation with the President, shall grant such request to the extent that
			 providing such agents will not significantly impair the Department’s ability to
			 provide border security for any other State.
						(3)Collective
			 bargainingEmergency deployments under this subsection shall be
			 made in accordance with all applicable collective bargaining agreements and
			 obligations under current law.
						(b)Flexible
			 Deployment of Border Patrol AgentsThe Secretary shall ensure
			 that agents are not precluded from performing patrol duties and apprehending
			 violators of law, except in unusual circumstances if the temporary use of fixed
			 deployment positions is necessary.
					122.Border patrol
			 major assets
					(a)Control of
			 Department of Homeland Security AssetsThe Department of Homeland
			 Security shall have exclusive administrative and operational control over all
			 the assets utilized in carrying out its mission, including aircraft,
			 watercraft, vehicles, detention space, transportation, and all of the personnel
			 associated with such assets.
					(b)Helicopters and
			 Power Boats
						(1)HelicoptersThe Secretary shall increase the number of
			 helicopters under the control of the Border Patrol and Immigration and Customs
			 Enforcement (ICE). The Secretary shall ensure that appropriate types and
			 quantities of helicopters are procured for the various missions being
			 performed.
						(2)Power
			 boatsThe Secretary shall increase the number of power boats
			 under the control of the Border Patrol. The Secretary shall ensure that the
			 types of power boats that are procured are appropriate for both the waterways
			 in which they are used and the mission requirements.
						(3)Use and
			 trainingThe Secretary shall—
							(A)establish an
			 overall policy on how the helicopters and power boats procured under this
			 subsection will be used; and
							(B)implement training
			 programs for the agents who use such assets, including safe operating
			 procedures and rescue operations.
							(c)Motor
			 Vehicles
						(1)QuantityThe
			 Secretary shall establish a fleet of motor vehicles appropriate for use by the
			 Border Patrol that will permit a ratio of not less than 1 police-type vehicle
			 for every 4 agents with safety glass and other protections. The Secretary shall
			 ensure that there are sufficient numbers and types of other motor vehicles to
			 support the mission of the Border Patrol.
						(2)FeaturesAll
			 motor vehicles purchased for the Border Patrol shall—
							(A)be appropriate for
			 the mission of the Border Patrol; and
							(B)have a panic
			 button and a global positioning system device that is activated solely in
			 emergency situations to track the location of agents in distress.
							123.Electronic
			 equipment
					(a)Portable
			 ComputersThe Secretary shall ensure that each police-type motor
			 vehicle in the fleet of the Border Patrol is equipped with a portable computer
			 with access to all necessary law enforcement databases and otherwise suited to
			 the unique operational requirements of the Border Patrol.
					(b)Radio
			 EquipmentThe Secretary shall
			 augment the existing radio communications system so that all law enforcement
			 personnel, including Immigration and Customs Enforcement, working in each area
			 where Border Patrol operations are conducted have clear and encrypted 2-way
			 radio communication capabilities at all times. Each portable communications
			 device shall be equipped with a panic button and a global positioning system
			 device that is activated solely in emergency situations to track the location
			 of agents in distress.
					(c)Handheld Global
			 Positioning System DevicesThe Secretary shall ensure that Border
			 Patrol agents are issued a state-of-the-art handheld global positioning system
			 device for navigational purposes.
					(d)Night Vision
			 EquipmentThe Secretary shall ensure that sufficient quantities
			 of state-of-the-art night vision equipment are procured and maintained to
			 enable each Border Patrol agent working during the hours of darkness to be
			 equipped with a portable night vision device.
					124.Personal
			 equipment
					(a)Body
			 ArmorThe Secretary shall ensure that every agent on duty is
			 issued high-quality body armor that is appropriate for the climate and risks
			 faced by the agent. Enough body armor must be purchased to cover every agent in
			 the field.
					(b)WeaponsThe Secretary shall ensure that agents are
			 equipped with weapons that are reliable and effective to protect themselves,
			 their fellow agents, and innocent third parties from the threats posed by armed
			 criminals. The Secretary shall ensure that the policies of the Department
			 authorize all agents to carry weapons that are suited to the potential threats
			 that they face, and that all agents receive appropriate training in the use of
			 such weapons.
					(c)UniformsThe
			 Secretary shall ensure that all agents are provided with all necessary uniform
			 items, including outerwear suited to the climate, footwear, belts, holsters,
			 and personal protective equipment, at no cost to such agents. Such items shall
			 be replaced at no cost to such agents as such items become worn or
			 unserviceable or no longer fit properly.
					125.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of the fiscal years 2014 through 2018 to carry out this
			 subtitle.
				DBorder
			 Infrastructure and Technology Modernization
				131.DefinitionsIn this subtitle:
					(1)CommissionerThe
			 term Commissioner means the Commissioner of United States Customs
			 and Border Protection.
					(2)Northern
			 borderThe term northern border means the
			 international border between the United States and Canada.
					(3)Southern
			 borderThe term southern border means the
			 international border between the United States and Mexico.
					132.Expansion of
			 commerce security programs
					(a)Customs-Trade
			 Partnership Against Terrorism
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Commissioner, in consultation with the Secretary, shall develop a
			 plan to expand the programs of the Customs-Trade Partnership Against Terrorism
			 established pursuant to section 211 of the SAFE Port Act (6 U.S.C. 961),
			 including adding additional personnel for such programs, along the northern
			 border and southern border, including the following programs:
							(A)The Business
			 Anti-Smuggling Coalition.
							(B)The Carrier
			 Initiative Program.
							(C)The Americas
			 Counter Smuggling Initiative.
							(D)The Container
			 Security Initiative established pursuant to section 205 of the SAFE Port Act (6
			 U.S.C. 945).
							(E)The Free and
			 Secure Trade Initiative.
							(F)Other industry
			 partnership programs administered by the Commissioner.
							(b)Demonstration
			 ProgramNot later than 180 days after the date of enactment of
			 this Act, the Commissioner shall establish a demonstration program to develop a
			 cooperative trade security system to improve supply chain security.
					EOther Border
			 Security Initiatives
				141.Alien smuggling
			 and terrorism prevention
					(a)Checks against
			 terrorist watchlistThe
			 Secretary of Homeland Security shall, to the extent practicable, check against
			 all available terrorist watchlists those persons suspected of alien smuggling
			 and smuggled individuals who are interdicted at the land, air, and sea borders
			 of the United States.
					(b)Strengthening
			 prosecution and punishment of alien smugglersSection 274(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1324(a)) is amended—
						(1)by amending the
			 subsection heading to read as follows: Bringing In, Harboring, and Smuggling of
			 Unlawful and Terrorist Aliens.—; and
						(2)by amending
			 paragraphs (1) through (2) to read as follows:
							
								(1)(A)Whoever, knowing or in reckless disregard
				of the fact that an individual is an alien who lacks lawful authority to come
				to, enter, or reside in the United States, knowingly—
										(i)brings that individual to the United States
				in any manner whatsoever regardless of any future official action which may be
				taken with respect to such individual;
										(ii)recruits, encourages, or induces that
				individual to come to, enter, or reside in the United States;
										(iii)transports or moves that individual
				in the United States, in furtherance of their unlawful presence; or
										(iv)harbors, conceals, or shields from
				detection the individual in any place in the United States, including any
				building or any means of transportation;
										or
				attempts or conspires to do so, shall be punished as provided in subparagraph
				(C).(B)Whoever, knowing that an individual
				is an alien, brings that individual to the United States in any manner
				whatsoever at a place, other than a designated port of entry or place
				designated by the Secretary of Homeland Security, regardless of whether such
				individual has received prior official authorization to come to, enter, or
				reside in the United States and regardless of any future official action which
				may be taken with respect to such individual, or attempts or conspires to do
				so, shall be punished as provided in subparagraph (C).
									(C)Whoever commits an offense under this
				paragraph shall, for each individual in respect to whom such a violation
				occurs—
										(i)if the offense results in the death of
				any person, be fined under title 18, United States Code, and subject to the
				penalty of death or imprisonment for any term of years or for life;
										(ii)if the offense involves kidnapping, an
				attempt to kidnap, the conduct required for aggravated sexual abuse (as defined
				in section 2241 of title 18, United States Code, without regard to where it
				takes place), or an attempt to commit such abuse, or an attempt to kill, be
				fined under title 18, United States Code, or imprisoned for any term of years
				or life, or both;
										(iii)if the offense involves an individual who
				the defendant knew was engaged in or intended to engage in terrorist activity
				(as defined in section 212(a)(3)(B)), be fined under title 18, United States
				Code, or imprisoned not more than 30 years, or both;
										(iv)if the offense results in serious bodily
				injury (as defined in section 1365 of title 18, United States Code) or places
				in jeopardy the life of any person, be fined under title 18, United States
				Code, or imprisoned not more than 20 years, or both;
										(v)if the offense is a violation of
				paragraph (1)(A)(i) and was committed for the purpose of profit, commercial
				advantage, or private financial gain, or if the offense was committed with the
				intent or reason to believe that the individual unlawfully brought into the
				United States will commit an offense against the United States or any State
				that is punishable by imprisonment for more than 1 year, be fined under title
				18, United States Code, and imprisoned, in the case of a first or second
				violation, not less than 3 nor more than 10 years, and for any other violation,
				not less than 5 nor more than 15 years;
										(vi)if the offense is a violation of paragraphs
				(1)(A)(ii), (iii), or (iv), or paragraph (1)(B), and was committed for the
				purpose of profit, commercial advantage, or private financial gain, be fined
				under title 18, United States Code, or imprisoned not more than 10 years, or
				both;
										(vii)if the offense involves the transit
				of the defendant’s spouse, child, sibling, parent, grandparent, or niece or
				nephew, and the offense is not described in any of clauses (i) through (vi), be
				fined under title 18, United States Code, or imprisoned not more than 1 year,
				or both; and
										(viii)in any other case, be fined under
				title 18, United States Code, or imprisoned not more than 5 years, or
				both.
										(2)(A)There is extraterritorial jurisdiction over
				the offenses described in paragraph (1).
									(B)In a prosecution for a violation of,
				or an attempt or conspiracy to violate, subsection (a)(1)(A)(i), (a)(1)(A)(ii),
				or (a)(1)(B), that occurs on the high seas, no defense based on necessity can
				be raised unless the defendant—
										(i)as soon as practicable, reported to
				the Coast Guard the circumstances of the necessity, and if a rescue is claimed,
				the name, description, registry number, and location of the vessel engaging in
				the rescue; and
										(ii)did not bring, attempt to bring, or
				in any manner intentionally facilitate the entry of any alien into the land
				territory of the United States without lawful authority, unless exigent
				circumstances existed that placed the life of that alien in danger, in which
				case the reporting requirement set forth in clause (i) is satisfied by
				notifying the Coast Guard as soon as practicable after delivering the alien to
				emergency medical or law enforcement personnel ashore.
										(C)It is not a violation of, or an
				attempt or conspiracy to violate, clause (iii) or (iv) of paragraph (1)(A), or
				paragraph (1)(A)(ii) (except if a person recruits, encourages, or induces an
				alien to come to or enter the United States), for a religious denomination
				having a bona fide nonprofit, religious organization in the United States, or
				the agents or officer of such denomination or organization, to encourage,
				invite, call, allow, or enable an alien who is present in the United States to
				perform the vocation of a minister or missionary for the denomination or
				organization in the United States as a volunteer who is not compensated as an
				employee, notwithstanding the provision of room, board, travel, medical
				assistance, and other basic living expenses, provided the minister or
				missionary has been a member of the denomination for at least one year.
									(D)For purposes of this paragraph and
				paragraph (1)—
										(i)the term United States
				means the several States, the District of Columbia, the Commonwealth of Puerto
				Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth
				of the Northern Mariana Islands, and any other territory or possession of the
				United States; and
										(ii)the term lawful
				authority means permission, authorization, or waiver that is expressly
				provided for in the immigration laws of the United States or the regulations
				prescribed under those laws and does not include any such authority secured by
				fraud or otherwise obtained in violation of law or authority that has been
				sought but not
				approved.
										.
						(c)Maritime law
			 enforcement
						(1)PenaltiesSubsection (b) of section 2237 of title 18,
			 United States Code, is amended to read as follows:
							
								(b)Whoever intentionally violates this section
				shall—
									(1)if the offense results in death or involves
				kidnapping, an attempt to kidnap, the conduct required for aggravated sexual
				abuse (as defined in section 2241 without regard to where it takes place), or
				an attempt to commit such abuse, or an attempt to kill, be fined under such
				title or imprisoned for any term of years or life, or both;
									(2)if the offense
				results in serious bodily injury (as defined in section 1365 of this title) or
				transportation under inhumane conditions, be fined under this title, imprisoned
				not more than 15 years, or both;
									(3)if the offense is
				committed in the course of a violation of section 274 of the Immigration and
				Nationality Act (alien smuggling); chapter 77 (peonage, slavery, and
				trafficking in persons), section 111 (shipping), 111A (interference with
				vessels), 113 (stolen property), or 117 (transportation for illegal sexual
				activity) of this title; chapter 705 (maritime drug law enforcement) of title
				46, or title II of the Act of June 15, 1917 (chapter 30; 40 Stat. 220), be
				fined under this title or imprisoned for not more than 10 years, or both;
				and
									(4)in any other case,
				be fined under this title or imprisoned for not more than 5 years, or
				both.
									.
						(2)Limitation on
			 necessity defenseSection 2237(c) of title 18, United States
			 Code, is amended—
							(A)by inserting
			 (1) after (c); and
							(B)by adding at the
			 end the following:
								
									(2)In a prosecution for a violation of
				this section, no defense based on necessity can be raised unless the
				defendant—
										(A)as soon as practicable upon reaching
				shore, delivered the person with respect to which the necessity arose to
				emergency medical or law enforcement personnel;
										(B)as soon as practicable, reported to
				the Coast Guard the circumstances of the necessity resulting giving rise to the
				defense; and
										(C)did not bring, attempt to bring, or in
				any manner intentionally facilitate the entry of any alien, as that term is
				defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(3)), into the land territory of the United States without lawful
				authority, unless exigent circumstances existed that placed the life of that
				alien in danger, in which case the reporting requirement of subparagraph (B) is
				satisfied by notifying the Coast Guard as soon as practicable after delivering
				that person to emergency medical or law enforcement personnel
				ashore.
										.
							(3)DefinitionSection 2237(e) of title 18, United States
			 Code, is amended—
							(A)by striking
			 and at the end of paragraph (4);
							(B)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(6)the term transportation under
				inhumane conditions means the transportation of persons in an engine
				compartment, storage compartment, or other confined space, transportation at an
				excessive speed, transportation of a number of persons in excess of the rated
				capacity of the means of transportation, or intentionally grounding a vessel in
				which persons are being
				transported.
									.
							(d)Amendment to the
			 sentencing guidelines
						(1)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and, if appropriate, amend the sentencing
			 guidelines and policy statements applicable to persons convicted of alien
			 smuggling offenses and criminal failure to heave to or obstruction of
			 boarding.
						(2)ConsiderationsIn
			 carrying out this section, the Sentencing Commission, shall—
							(A)consider providing sentencing enhancements
			 or stiffening existing enhancements for those convicted of offenses described
			 in subsection (a) that—
								(i)involve a pattern
			 of continued and flagrant violations;
								(ii)are
			 part of an ongoing commercial organization or enterprise;
								(iii)involve aliens
			 who were transported in groups of 10 or more;
								(iv)involve the
			 transportation or abandonment of aliens in a manner that endangered their
			 lives; or
								(v)involve the facilitation of terrorist
			 activity; and
								(B)consider
			 cross-references to the guidelines for Criminal Sexual Abuse and Attempted
			 Murder.
							(3)Expedited
			 proceduresThe Commission may promulgate the guidelines or
			 amendments under this section in accordance with the procedures set forth in
			 section 21(a) of the Sentencing Act of 1987, as though the authority under that
			 Act had not expired.
						142.Border security
			 on certain Federal land
					(a)DefinitionsIn
			 this section:
						(1)Protected
			 landThe term protected land means land under the
			 jurisdiction of the Secretary concerned.
						(2)Secretary
			 concernedThe term Secretary concerned means—
							(A)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
							(B)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
							(b)Border
			 Protection StrategyThe Secretary, the Secretary of the Interior,
			 and the Secretary of Agriculture shall jointly develop a border protection
			 strategy that supports the border security needs of the United States in the
			 manner that best protects—
						(1)units of the
			 National Park System;
						(2)National Forest
			 System land;
						(3)land under the jurisdiction of the United
			 States Fish and Wildlife Service and Bureau of Land Management; and
						(4)other relevant
			 land under the jurisdiction of the Secretary of the Interior or the Secretary
			 of Agriculture.
						(c)Additional
			 uniformed law enforcement officers and special agents of the Department of the
			 InteriorThere are authorized to be appropriated to the Secretary
			 of the Interior for employment of uniformed law enforcement officers and
			 special agents, in addition to the number of such officers and agents employed
			 immediately before the enactment of this Act, such sums as may be necessary
			 for—
						(1)22 such officers of the United States Fish
			 and Wildlife Service, including—
							(A)4 for
			 California;
							(B)9 for
			 Arizona;
							(C)2 for New Mexico;
			 and
							(D)7 for
			 Texas;
							(2)2 such agents of the United States Fish and
			 Wildlife Service, for Texas;
						(3)22 such officers
			 of the National Park Service, including—
							(A)13 for Arizona;
			 and
							(B)9 for
			 Texas;
							(4)2 such agents of the National Park Service,
			 for Texas;
						(5)19 such officers of the Bureau of Land
			 Management, including—
							(A)5 for
			 California;
							(B)4 for
			 Arizona;
							(C)4 for New Mexico;
			 and
							(D)6 for
			 Texas;
							(6)2 such agents of the Bureau of Land
			 Management, including—
							(A)1 for
			 California;
							(B)2 for Arizona;
			 and
							(C)1 for New Mexico;
			 and
							(7)one such agent of the Bureau of Indian
			 Affairs, for Texas.
						(d)Additional
			 Special Assistant United States AttorneyThere are authorized to be appropriated to
			 the Attorney General such sums as may be necessary to increase by 1 the number
			 of special assistant United States attorneys in the district of Arizona
			 dedicated to prosecution of cases generated by the Secretary of the Interior,
			 in addition to the number of such attorneys appointed immediately before the
			 enactment of this Act.
					IIEnding Unlawful
			 Employment
			AEmployee
			 Verification
				201.Mandatory
			 employment authorization verification
					(a)Making E-Verify
			 Program permanentSection
			 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (8 U.S.C. 1324a note) is amended by adding before the period at the end of
			 the last sentence the following , except that the E-Verify Program
			 described in section 403(a) shall be a permanent program.
					(b)Mandatory use of
			 E-Verify system
						(1)In
			 generalSubject to paragraphs (2) and (3), every person or other
			 entity that hires one or more individuals for employment in the United States
			 shall verify through the E-Verify Program, established by section 403(a) of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C
			 of Public Law 104–208; 8 U.S.C. 1324a note), that each such individual is
			 authorized to work in the United States. The Secretary of Homeland Security
			 shall ensure that verification by means of a toll-free telephone line is an
			 available option in complying with the preceding sentence.
						(2)Select entities
			 required to use e-verify program immediatelyThe following
			 entities must satisfy the requirement in paragraph (1) by not later than one
			 year after the date of the enactment of this Act:
							(A)Federal
			 agenciesEach department and agency of the Federal
			 Government.
							(B)Federal
			 contractorsA contractor that—
								(i)has
			 entered into a contract with the Federal Government to which section 2(b)(1) of
			 the Service Contract Act of 1965 (41 U.S.C. 351(b)(1)) applies, and any
			 subcontractor under such contract; or
								(ii)has
			 entered into a contract exempted from the application of such Act by section 6
			 of such Act (41 U.S.C. 356), and any subcontractor under such contract.
								(C)Large
			 employersAn employer that
			 employs more than 250 individuals in the United States.
							(3)Phasing-in for
			 other employers
							(A)Two years for
			 employers of 100 or moreEntities that employ 100 or more
			 individuals in the United States must satisfy the requirement in paragraph (1)
			 by not later than two years after the date of the enactment of this Act.
							(B)Three years for
			 employers with 30 or more employeesAll entities that employ 30
			 or more individuals in the United States must satisfy the requirement in
			 paragraph (1) by not later than three years after the date of the enactment of
			 this Act.
							(C)Four years for
			 all employersAll entities that employ one or more individuals in
			 the United States must satisfy the requirement in paragraph (1) by not later
			 than four years after the date of the enactment of this Act.
							(4)Verifying
			 employment authorization of current employeesEvery person or
			 other entity that employs one or more persons in the United States shall verify
			 through the E-Verify program by not later than four years after the date of the
			 enactment of this Act that each employee is authorized to work in the United
			 States.
						(5)DefenseIn accordance with section 274A(a)(3) of
			 the Immigration and Nationality Act (8 U.S.C. 1324a(a)(3)), a person or entity
			 that establishes that it has complied in good faith with the requirements of
			 section 274A(b) of such Act with respect to the hiring, recruiting, or referral
			 for employment of an alien in the United States has established an affirmative
			 defense that the person or entity has not violated section 274A(a)(1)(A) of
			 such Act with respect to such hiring, recruiting or referral. Furthermore an
			 employer who has complied with the requirements in paragraphs (1) and (4) of
			 this Act shall not be liable for hiring an unauthorized alien, if—
							(A)such hiring
			 occurred due to an error in the E-Verify program that was unknown to the
			 employer at the time of such hiring; and
							(B)the employer
			 terminates the employment of the alien upon being informed of the error.
							(6)Sanctions for
			 noncomplianceThe failure of an employer to comply with the
			 requirements in paragraphs (1) or (4) shall—
							(A)be treated as a
			 violation of section 274A(a)(1)(B) with respect to each offense; and
							(B)create a
			 rebuttable presumption that the employer has violated section
			 274A(a)(1)(A).
							(7)Voluntary
			 participation of employers not immediately subject to
			 requirementNothing in this subsection shall be construed as
			 preventing a person or other entity that is not immediately subject to the
			 requirement of paragraph (1) pursuant to paragraph (2) or (3) from voluntarily
			 using the E-Verify program to verify the employment authorization of new hires
			 or current employees.
						(8)State
			 interferenceNo State may
			 prohibit a person or other entity from using the E-Verify program to verify the
			 employment authorization of new hires or current employees.
						(9)E-Verify
			 study
							(A)FindingsThe Congress finds as follows:
								(i)A majority of the 0.4 percent of tentative
			 non-confirmations that are issued within E-Verify to work authorized
			 individuals occur due to incorrect or outdated information in the databases
			 utilized by the system. For instance, an individual may have changed his or her
			 name legally but has not updated their Social Security information to account
			 for this change. This person would likely receive a tentative non-confirmation
			 if their work eligibility were checked using E-Verify.
								(ii)E-Verify already
			 provides employers and employees with simple and clear instructions on how
			 inconsistencies in data can be corrected in order to verify the work
			 eligibility of an employee. However, giving an individual the ability to verify
			 his or her own employment eligibility in advance of an official E-Verify query
			 by an employer would allow that individual to correct data errors at his or her
			 convenience. This may also serve to lessen peak demand on Social Security
			 Administration field offices.
								(B)StudyThe Government Accountability Office shall
			 conduct a study to examine the potential of a secure method of allowing
			 individuals to check their own work eligibility, so that they can address
			 inconsistencies in their personal data that might otherwise cause them to be
			 issued a tentative non-confirmation by E-Verify. The study shall be published
			 within 6 months after the date of enactment of this Act.
							(10)Document fraud
			 studyThe Government
			 Accountability Office shall conduct a study to examine methods to combat
			 document fraud, theft and forgery in the use and expansion of the E-Verify
			 program. The report shall make recommendations to the appropriate agencies on
			 ways to reduce instances of document fraud, theft and forgery. The report shall
			 be published within six months after enactment of this Act.
						202.Monitoring and
			 compliance
					(a)Enhancing
			 Monitoring and Compliance of E-VerifyThe Secretary of the
			 Department of Homeland Security is authorized take the following actions to
			 increase the capability and effectiveness of the E-Verify employer Monitoring
			 and Compliance team within Citizenship and Immigration Services:
						(1)Increase by no
			 more than 6 the number of fulltime employees dedicated to the development of
			 thresholds and algorithms and quality assurance procedures for the monitoring
			 of employer adherence to the conditions that are currently outlined in the
			 E-Verify Memorandum of Understanding.
						(2)Increase as
			 necessary the number of fulltime employees dedicated to outreach to employers
			 using E-Verify and the creation of informational tools and corrective action
			 procedures that will provide compliance assistance to these employers. These
			 employees may also be utilized in the operation of the toll free compliance
			 assistance call center.
						(3)Establish
			 procedures for the identification of cases of potential fraud or misuse of
			 E-Verify.
						(4)Establish
			 procedures for the sharing of information on these selected cases with
			 Immigration and Customs Enforcement for further investigation as
			 necessary.
						(5)Report to Congress
			 within one year of the date of enactment of this Act on the activities of the
			 Office of Monitoring and Compliance which shall include—
							(A)a description of
			 the types of fraud and misuse being detected by the thresholds and algorithms
			 used for employee monitoring within the Office;
							(B)the number and
			 type of cases flagged by the Office and referred to Immigration and Customs
			 Enforcement, as well as the outcome of these cases; and
							(C)an assessment of
			 the number and the nature of calls received by the compliance assistance call
			 center.
							203.Mandatory
			 notification of SSN mismatches and multiple uses
					(a)Notification of
			 multiple uses of individual Social Security numbersPrior to
			 crediting any individual with concurrent earnings from more than one employer,
			 the Commissioner of Social Security shall notify the individual that earnings
			 from two or more employers are being reported under the individual’s Social
			 Security account number (SSN). Such notice shall include, at a minimum—
						(1)the name and location of each employer
			 reporting benefits for an individual;
						(2)a warning that any inaccuracies in this
			 information could indicate that the individual’s SSN is being fraudulently used
			 by another individual;
						(3)an explanation of any potential risk that
			 an individual is subject to if his or her SSN has been used or is being used by
			 someone else; and
						(4)an SSA telephone number that an individual
			 may call to report inaccuracies in the use of their SSN.
						(b)Information
			 sharing with the Department of Homeland Security
						(1)Not later than 180
			 days following the date of enactment of this act, the Commissioner of Social
			 Security shall promulgate regulations in accord with section 1306, title 42 (42
			 U.S.C. 1306), to require that information regarding all multiple use
			 notifications that lead to the identification of an unauthorized user of a
			 Social Security account number be shared with the Secretary of the Department
			 of Homeland Security on a timely basis.
						(2)Information to be shared with the Secretary
			 shall include, at a minimum, the name and mailing address of all employees who
			 are the subject of an unresolved mismatch notification or who are unauthorized
			 users of another individual’s Social Security account number. The names and
			 addresses of the employers of these employees must also be provided.
						(3)The Secretary shall report to the Congress
			 annually the number of cases that the Commissioner of Social Security has
			 shared with the Department of Homeland Security regarding unauthorized users of
			 a Social Security number and the actions that have been taken to resolve these
			 cases. The first report shall be presented to Congress 1 year after the passage
			 of this Act.
						204.Establishment
			 of electronic birth and death registration systemsIn
			 consultation with the Secretary of Health and Human Services and the
			 Commissioner of Social Security, the Secretary shall take the following
			 actions:
					(1)Work with the
			 States to establish a common data set and common data exchange protocol for
			 electronic birth registration systems and death registration systems.
					(2)Coordinate
			 requirements for such systems to align with a national model.
					(3)Ensure that fraud
			 prevention is built into the design of electronic vital registration systems in
			 the collection of vital event data, the issuance of birth certificates, and the
			 exchange of data among government agencies.
					(4)Ensure that
			 electronic systems for issuing birth certificates, in the form of printed
			 abstracts of birth records or digitized images, employ a common format of the
			 certified copy, so that those requiring such documents can quickly confirm
			 their validity.
					(5)Establish uniform
			 field requirements for State birth registries.
					(6)Not later than 1
			 year after the date of the enactment of this Act, establish a process with the
			 Department of Defense that will result in the sharing of data, with the States
			 and the Social Security Administration, regarding deaths of United States
			 military personnel and the birth and death of their dependents.
					(7)Not later than 1
			 year after the date of the enactment of this Act, establish a process with the
			 Department of State to improve registration, notification, and the sharing of
			 data with the States and the Social Security Administration, regarding births
			 and deaths of United States citizens abroad.
					(8)Not later than 3
			 years after the date of establishment of databases provided for under this
			 section, require States to record and retain electronic records of pertinent
			 identification information collected from requestors who are not the
			 registrants.
					(9)Not later than 6
			 months after the date of the enactment of this Act, submit to Congress a report
			 on whether there is a need for Federal laws to address penalties for fraud and
			 misuse of vital records and whether violations are sufficiently
			 enforced.
					205.Penalty for
			 failure to file correct information returns
					(a)In
			 generalSection 6721 of the
			 Internal Revenue Code of 1986 (26 U.S.C. 6721) is amended by adding at the end
			 the following:
						
							(g)Most egregious
				noncompliant employersThe Secretary shall assess the maximum
				allowable penalties on 100 percent of the employers designated in any tax year
				by the Social Security Administration as the most egregious noncompliant
				employers.
							(h)Employment of
				alien not authorized To be employedNotwithstanding any other
				provision in this section, in the case of a failure described in subsection
				(a)(2) with respect to any person employing an alien not authorized to be so
				employed, the penalty under this section shall be determined in accordance with
				the following table:
								
									
										
											In the case of—Not less than—Not more than—
											
										
										
											The
						first offense$2,500$5,000
											
											The
						second offense$7,500$10,000
											
											The
						third offense$25,000$40,000.
											
										
									
							.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to with respect to information returns required to
			 be filed for years beginning after December 31, 2012.
					206.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be required to carry out this
			 subtitle.
				BNondeductibility
			 of Wages Paid to Unauthorized Aliens
				211.Clarification
			 that wages paid to unauthorized aliens may not be deducted from gross
			 income
					(a)In
			 generalSubsection (c) of section 162 of the Internal Revenue
			 Code of 1986 (relating to illegal bribes, kickbacks, and other payments) is
			 amended by adding at the end the following new paragraph:
						
							(4)Wages paid to or
				on behalf of unauthorized aliens
								(A)In
				generalNo deduction shall be allowed under subsection (a) for
				any wage paid to or on behalf of an unauthorized alien, as defined under
				section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C.
				1324a(h)(3)).
								(B)WagesFor
				the purposes of this paragraph, the term wages means all
				remuneration for employment, including the cash value of all remuneration
				(including benefits) paid in any medium other than cash.
								(C)Safe
				harborIf a person or other entity is participating in the
				E-Verify Program described in section 403 of the Illegal Immigration Reform and
				Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) and obtains
				confirmation of identity and employment eligibility in compliance with the
				terms and conditions of the program with respect to the hiring (or recruitment
				or referral) of an employee, subparagraph (A) shall not apply with respect to
				wages paid to such
				employee.
								.
					(b)Six-Year
			 limitation on assessment and collectionSubsection (c) of section
			 6501 of such Code (relating to exceptions) is amended by adding at the end the
			 following new paragraph:
						
							(12)Deduction
				claimed for wages paid to unauthorized aliensIn the case of a
				return of tax on which a deduction is shown in violation of section 162(c)(4),
				any tax under chapter 1 may be assessed, or a proceeding in court for the
				collection of such tax may be begun without assessment, at any time within 6
				years after the return was
				filed.
							.
					(c)Use of
			 documentation for enforcement purposesSection 274A of the
			 Immigration and Nationality Act (8 U.S.C. 1324a) is amended—
						(1)in subparagraph
			 (b)(5), by inserting , section 162(c)(4) of the Internal Revenue Code of
			 1986, after enforcement of this Act;
						(2)in subparagraph
			 (d)(2)(F), by inserting , section 162(c)(4) of the Internal Revenue Code
			 of 1986, after enforcement of this Act; and
						(3)in subparagraph
			 (d)(2)(G), by inserting section 162(c)(4) of the Internal Revenue Code
			 of 1986 or after or enforcement of.
						(d)Availability of
			 information
						(1)In
			 generalThe Commissioner of Social Security, the Secretary of the
			 Department of Homeland Security, and the Secretary of the Treasury, shall
			 jointly establish a program to share information among such agencies that may
			 or could lead to the identification of unauthorized aliens (as defined under
			 section 274A(h)(3) of the Immigration and Nationality Act), including any
			 no-match letter, any information in the earnings suspense file, and any
			 information in the investigation and enforcement of section 162(c)(4) of the
			 Internal Revenue Code of 1986.
						(2)Disclosure by
			 Secretary of the Treasury
							(A)In
			 generalSubsection (i) of section 6103 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
								
									(9)Payment of wages
				to unauthorized aliensUpon request from the Commissioner of the
				Social Security Administration or the Secretary of the Department of Homeland
				Security, the Secretary shall disclose to officers and employees of such
				Administration or Department—
										(A)taxpayer identity
				information of employers who paid wages with respect to which a deduction was
				not allowed by reason of section 162(c)(4), and
										(B)taxpayer identity
				information of individuals to whom such wages were paid, for purposes of
				carrying out any enforcement activities of such Administration or Department
				with respect to such employers or
				individuals.
										.
							(B)RecordkeepingParagraph
			 (4) of section 6103(p) of such Code is amended—
								(i)by
			 striking (5), or (7) in the matter preceding subparagraph (A)
			 and inserting (5), (7), or (9), and
								(ii)by
			 striking (5) or (7) in subparagraph (F)(ii) and inserting
			 (5), (7), or (9).
								(e)Effective
			 date
						(1)Except as provided
			 in paragraph (2), this Act and the amendments made by this Act shall take
			 effect on the date of the enactment of this Act.
						(2)The amendments
			 made by subsections (a) and (b) shall apply to taxable years beginning after
			 December 31, 2013.
						IIIEnhancing and
			 Utilizing Current Interior Enforcement Methods
			301.Increase
			 investigative efforts
				(a)Federal
			 agentsAn increase of personnel and resources will be needed to
			 successfully enforce U.S. immigration laws and punish those who violate them.
			 To this end, sufficient funds are authorized to be appropriated to employ 1,150
			 additional Immigration and Customs Enforcement Agents.
				(b)Criminal alien
			 program (CAP)An additional 140 CAP officers are authorized to
			 identify and remove criminal aliens encountered in Federal, State, and local
			 detention facilities.
				(c)State and local
			 law enforcement supportThe Secretary of Homeland Security shall
			 take necessary steps to allow for the training of a minimum of 250 State and
			 local law enforcement officers in Federal immigration law enforcement
			 procedure. This would be an expansion of an already active and successful
			 program.
				302.Increased
			 oversight of agentsTo ensure
			 the ability of Immigration and Customs Enforcement (ICE) and Customs and Border
			 Patrol (CBP) to enforce integrity and ethical behavior throughout their
			 expanded ranks, the Secretary of Homeland Security shall add no fewer than 8
			 Special Agents to the Office of Professional Responsibility.
			303.Border relief
			 grant program
				(a)In
			 GeneralFrom amounts made available under section 304, the
			 Secretary of Homeland Security may make grants to—
					(1)sheriffs’ offices
			 of counties any part of which is within 25 miles of the southern border of the
			 United States; and
					(2)police departments
			 serving a city, town, or other political subdivision in a county any part of
			 which is within 25 miles of the southern border of the United States (including
			 tribal police departments serving a community any part of which is within 25
			 miles of such border).
					(b)Use of
			 Funds
					(1)In
			 generalGrant funds received under subsection (a) may be used for
			 the following:
						(A)To conduct law
			 enforcement operations in order to enforce criminal laws, prevent and punish
			 criminal activity, and protect the lives, property, and security of the people
			 within the jurisdiction of the grant recipient.
						(B)To transfer aliens
			 detained or in the custody of the grant recipient who are not lawfully present
			 in the United States to appropriate Federal law enforcement officials.
						(C)To enforce State
			 and Federal laws relating to controlled substance trafficking and enforce other
			 State and Federal criminal laws.
						(2)Payment of
			 costsUse of funds under paragraph (1) shall include payment for
			 costs of—
						(A)hiring, equipping,
			 training, and otherwise controlling the operations and deployment of, law
			 enforcement officials engaged in duties described in paragraph (1), as well as
			 the costs of paying overtime to such officials; and
						(B)detaining,
			 housing, and transporting aliens who are not lawfully present in the United
			 States, and who are taken into custody by the grant recipient, until the aliens
			 are transferred to appropriate Federal law enforcement officials.
						(3)Detention
			 facilitiesIn accordance with paragraph (2)(B), grant funds
			 received under subsection (a) may be used for the construction, maintenance,
			 and operation of detention facilities to detain aliens who are unlawfully
			 present in the United States, except that not more than 20 percent of such
			 funds may be used for the construction or renovation of detention or similar
			 facilities.
					(c)Application
					(1)In
			 generalEach eligible law enforcement agency seeking a grant
			 under this section shall submit an application to the Secretary of Homeland
			 Security at such time, in such manner, and accompanied by such information as
			 the Secretary of Homeland Security may reasonably require.
					(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
						(A)describe the
			 activities for which assistance under this section is sought; and
						(B)provide such
			 additional assurances as the Secretary of Homeland Security determines to be
			 essential to ensure compliance with the requirements of this section.
						304.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary of Homeland Security to carry
			 out this section $200,000,000 for fiscal year 2014 and each succeeding fiscal
			 year.
			305.RegulationsNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall issue
			 regulations to carry out this Act.
			306.Rewards
			 program
				(a)Rewards
			 programSection 274 (8 U.S.C. 1324) is amended by adding at the
			 end the following:
					
						(f)Rewards
				program
							(1)In
				generalThere is established in the Department of Homeland
				Security a program for the payment of rewards to carry out the purposes of this
				section.
							(2)PurposeThe
				rewards program shall be designed to assist in the elimination of commercial
				operations to produce or sell fraudulent documents to be used for entering or
				remaining in the United States unlawfully and to assist in the investigation,
				prosecution, or disruption of a commercial alien smuggling operation.
							(3)AdministrationThe
				rewards program shall be administered by the Secretary of Homeland Security, in
				consultation, as appropriate, with the Attorney General and the Secretary of
				State.
							(4)Rewards
				authorizedIn the sole discretion of the Secretary of Homeland
				Security, such Secretary, in consultation, as appropriate, with the Attorney
				General and the Secretary of State, may pay a reward to any individual who
				furnishes information or testimony leading to—
								(A)the arrest or
				conviction of any individual conspiring or attempting to produce or sell
				fraudulent documents to be used for entering or remaining in the United States
				unlawfully or to commit an act of commercial alien smuggling involving the
				transportation of aliens;
								(B)the arrest or
				conviction of any individual committing such an act;
								(C)the arrest or
				conviction of any individual aiding or abetting the commission of such an
				act;
								(D)the prevention,
				frustration, or favorable resolution of such an act, including the dismantling
				of an operation to produce or sell fraudulent documents to be used for entering
				or remaining in the United States, or commercial alien smuggling operations, in
				whole or in significant part; or
								(E)the identification
				or location of an individual who holds a key leadership position in an
				operation to produce or sell fraudulent documents to be used for entering or
				remaining in the United States unlawfully or a commercial alien smuggling
				operation involving the transportation of aliens.
								(5)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this subsection. Amounts appropriated under
				this paragraph shall remain available until expended.
							(6)IneligibilityAn
				officer or employee of any Federal, State, local, or foreign government who,
				while in performance of his or her official duties, furnishes information
				described in paragraph (4) shall not be eligible for a reward under this
				subsection for such furnishing.
							(7)Protection
				measuresIf the Secretary of Homeland Security, the Secretary of
				State, or the Attorney General determines that an individual who furnishes
				information or testimony described in paragraph (4), or any spouse, child,
				parent, son, or daughter of such an individual, must be protected, such
				official may take such lawful action as the official considers necessary to
				effect such protection.
							(8)Limitations and
				certification
								(A)Maximum
				amountNo reward under this subsection may exceed
				$100,000.
								(B)ApprovalAny
				reward under this subsection exceeding $50,000 shall be personally approved by
				the Secretary of Homeland Security.
								(C)Certification
				for paymentAny reward granted under this subsection shall be
				certified for payment by the Secretary of Homeland Security.
								(9)PublicityThe
				Department of Homeland Security shall be responsible for developing and
				implementing an advertising strategy to make known the rewards described within
				this section in order to solicit
				informants.
							.
				307.Increased
			 detention facilities for aliens apprehended for illegal entry
				(a)In
			 generalThe Secretary of Homeland Security shall make
			 arrangements for the availability of 8,000 additional beds for detaining aliens
			 taken into custody by immigration officials.
				(b)ImplementationEfforts
			 shall be made to—
					(1)contract private
			 facilities whenever possible to promote efficient use and to limit the Federal
			 Government’s maintenance of and liability for additional infrastructure;
					(2)utilize State and
			 local facilities for the provision of additional beds; and
					(3)utilize BRAC facilities or active duty
			 facilities.
					(c)ConstructionThe
			 Department of Homeland Security shall construct facilities as necessary to meet
			 the remainder of the 8,000 new beds to be provided.
				(d)ResponsibilitiesThe Secretary of Homeland Security shall be
			 responsible for providing humane conditions, health care, nutrition, and
			 psychological services, as well as education for minors.
				(e)AuthorizationAll
			 funds necessary to accomplish the directives within this section are authorized
			 to be appropriated.
				308.Additional
			 Immigration Judgeships and law clerks
				(a)JudgeshipsThe Attorney General shall create and fill
			 twenty additional Immigration Judgeships within 6 months after the date of
			 enactment of this Act.
				(b)ClerkshipsThe
			 Attorney General shall also ensure that for every two Immigration Judges there
			 shall be no fewer than one law clerk dedicated to assisting Immigration
			 Judges.
				309.Media
			 campaign
				(a)In
			 generalThe Secretary of Labor and the Secretary of Homeland
			 Security shall develop strategies to inform the public of changes in
			 immigration policies created by provisions in this legislation.
				(b)Notification of
			 changes to employment verification processThe Secretary of Labor
			 shall employ, at his or her discretion, a combination of multilingual print,
			 television, Internet, and radio media to notify employers of changes to the
			 employment verification process. Announcements should encourage compliance with
			 new legislation and should explain penalties for noncompliance with provisions
			 within this Act.
				(c)Multilingual
			 media campaignThe Secretary of Homeland Security shall also
			 develop a multilingual media campaign explaining the extent of this
			 legislation, the timelines therein, and the penalties for noncompliance with
			 this Act. Announcements should be targeted toward undocumented aliens and
			 should emphasize—
					(1)provisions in this
			 Act that enhance border security and interior enforcement;
					(2)punishment for
			 apprehension and forced removal of undocumented aliens; and
					(3)legal methods of
			 reentering the United States, including temporary work visas.
					(d)Cooperation with
			 other governmentsThe Secretary of Homeland Security shall make
			 all reasonable attempts to cooperate with the governments of the countries from
			 which the largest number of undocumented aliens originate in the implementation
			 of this media campaign.
				
